Title: From George Washington to Colonel Lewis Nicola, 14 April 1778
From: Washington, George
To: Nicola, Lewis



Sir
Head Quarters Valley Forge 14th April 1778

I have recd yours of the 12th containing an accot of the Robberies committed by sundry Soldiers of your Corps. I would have you by all means confirm your promise of pardon to those two who made the discovery. Colo. Humpton is certainly mistaken. I never gave him any power to punish by his own authority when he could not make up a Court, as it would have been delegating a power to him which I never thought I had the least power to assume. As a great number of Officers are passing and repassing Easton, detain some of them a day or two and constitute a Regimental Court Martial and bring the offenders to tryal. I am Sir Yr most obt Servt.
